          Case 1:20-mc-00323-LGS Document 3-1 Filed 09/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Application of Daniel Snyder                      Misc. Action No. _____________________
for an Order Directing Discovery from
The Ardent Group, LLC Pursuant to                       Ex Parte Petition for Assistance in Aid of
28 U.S.C. § 1782                                        a Foreign Proceeding Pursuant to
                                                        28 U.S.C. § 1782



                               DECLARATION OF JORDAN W. SIEV
         I, Jordan W. Siev, declare pursuant to 28 U.S.C. § 1746, as follows:

         1.        I am a partner at Reed Smith LLP, attorneys of record for petitioner Daniel Snyder

(“Petitioner” or “Mr. Snyder”) in this matter.

         2.        I am fully familiar with the facts and circumstances set forth herein and submit this

Declaration in support of Mr. Snyder’s Ex Parte Petition, pursuant to 28 U.S.C. § 1782, for

assistance in aid of a foreign proceeding.

         3.        Attached hereto as Exhibit A is a true and correct copy of the subpoena for the

production of documents that Petitioner seeks to serve on respondent The Ardent Group, LLC.

         4.        Attached hereto as Exhibit B is a true and correct copy of the deposition subpoena

that Petitioner seeks to serve on The Ardent Group, LLC.

         5.        Attached hereto as Exhibit C is a true and correct copy of excerpts from the

Precision Creations LLC website, appearing at https://www.precisioncreations.com/, which I

caused to be downloaded.

         6.        Attached hereto as Exhibit D is a true and correct copy of the original Wayne

Dupree        article,   appearing   at   https://www.waynedupree.com/2020/07/dan-snyder-epstein-

redskins-sex-traffic/, which I caused to be downloaded.

         7.        Attached hereto as Exhibit E is a true and correct copy of the LifeZette reposted

article, appearing at https://www.lifezette.com/2020/07/internet-sleuths-accuse-redskins-owner-

dan-snyder-of-sex-trafficking-and-epstein-ties-after-wapo-bombshell-drops/, which I caused to be
downloaded.
         Case 1:20-mc-00323-LGS Document 3-1 Filed 09/15/20 Page 2 of 2




       8.      Attached hereto as Exhibit F is a true and correct copy of an excerpt from the Drew

Berquist website, appearing at https://www.drewberquist.com/2020/07/internet-sleuths-accuse-

redskins-owner-dan-snyder-of-sex-trafficking-and-epstein-ties-after-wapo-bombshell-drops,

which I caused to be downloaded.

       9.      Attached hereto as Exhibit G is a true and correct copy of an excerpt from the Rob

Maness website, appearing at https://www.robmaness.com/2020/07/internet-sleuths-accuse-

redskins-owner-dan-snyder-of-sex-trafficking-and-epstein-ties-after-wapo-bombshell-drops/,

which I caused to be downloaded.

       10.     Attached hereto as Exhibit H is a true and correct copy of an excerpt from the Steve

Gruber website, appearing at https://www.stevegruber.com/2020/07/internet-sleuths-accuse-

redskins-owner-dan-snyder-of-sex-trafficking-and-epstein-ties-after-wapo-bombshell-drops/,

which I caused to be downloaded.

       11.     Attached hereto as Exhibit I is a true and correct copy of relevant excerpts from

Respondent’s website, https://theardent.group/, which I caused to be downloaded.

       12.     Attached hereto as Exhibit J is a true and correct copy of the document

commencing the litigation currently pending in The Court of the Hon’ble High Court of Delhi,

bearing the caption Daniel Snyder Through his SPA Holder vs. Eleven Internet Services LLP &

Ors.
       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this 15th day of September, 2020 at New York, New York.



                                             Jordan W. Siev, Esq.




                                               -2-
